Title: To George Washington from Preeson Bowdoin, 6 May 1776
From: Bowdoin, Preeson
To: Washington, George

 

Sir
Philada May 6th 1776

Capt. Matthews was some time last Fall sent a prisoner by Lord Dunmore, in a Sloop from Norfolk bound to Boston, but on the passage was retaken by the Lee privateer, & carried into some part of New England, this Gentleman since his Return to Virginia told me that he had inform’d your Excellency that the Sloop in which he was retaken had been partly the property of myself & Brother, but unjustly seiz’d by Capt. Collins, & that you told him if I would prove the property you would have her paid for, this I shall be able very amply to do by some papers I expect from Virginia next Post. if your Excellency can find time from your more important Business, shall esteem it a favour if you will inform me whether it will be necessary for me to come to N. York myself or whether sending the papers will do. your answer will much oblige Sir your mo. Obdt Servt

Preeson Bowdoin

